                Case 20-10343-LSS               Doc 5851         Filed 08/02/21        Page 1 of 43




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                 Chapter 11
    In re:
                                                                 Case No. 20-10343 (LSS)
    BOY SCOUTS OF AMERICA AND
    DELAWARE BSA, LLC, 1                                         (Jointly Administered)

                                Debtors.                         Hearing Date: Only if objections are filed
                                                                 Objections Due: August 16, 2021 at 4:00 p.m. (ET)

            SIXTEENTH MONTHLY APPLICATION OF ALIXPARTNERS, LLP,
         FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED
        CREDITORS, FOR ALLOWANCE OF COMPENSATION FOR PROFESSIONAL
      SERVICES RENDERED FOR THE PERIOD JUNE 1, 2021 THROUGH JUNE 30, 2021

    Name of Applicant:                                           AlixPartners, LLP

    Authorized to provide professional services to:              The Official Committee of Unsecured Creditors

                                                                 May 23, 2020, Nunc Pro Tunc to
    Date of retention:
                                                                 March 4, 2020 [Docket No. 689]
    Period for which compensation
                                                                 June 1, 2021 through June 30, 2021
    and reimbursement is sought:
    Amount of compensation sought as actual,
                                                                 $136,116.50
    reasonable and necessary:

    Amount of payment sought:                                    $108,893.20 (80% of $136,116.50)

    Amount of expense reimbursement sought as
                                                                 $0.00
    actual, reasonable and necessary:

This is a(n):      Monthly  Interim  Final application




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.


                                                             1
                Case 20-10343-LSS                Doc 5851       Filed 08/02/21           Page 2 of 43




                                               ALIXPARTNERS, LLP

                           SUMMARY OF MONTHLY FEE APPLICATIONS


  Date Filed;        Period             Requested                           Paid              Certificate of    Amount
  Docket No.        Covered          Fees       Expenses            Fees           Expenses   No Objection     Outstanding
  06/09/2020       3/4/2020 -                                                                  6/24/2020
                                  $500,294.50       $0.00        $500,294.50        $0.00                         $0.00
 Docket #815        3/31/2020                                                                 Docket #894
  06/24/2020       4/1/2020 -                                                                   7/9/2020
                                  $426,735.00       $0.00        $426,735.00        $0.00                         $0.00
 Docket #898        4/30/2020                                                                 Docket #1002
   7/22/2020       5/1/2020 -                                                                   8/11/2020
                                  $252,516.50       $0.00        $217,987.80        $0.00                       $34,528.70
 Docket #727        5/31/2020                                                                 Docket #1099
   8/21/2020       6/1/2020 -                                                                   9/14/2020
                                  $343,685.00       $0.00        $343,685.00        $0.00                         $0.00
 Docket #1136       6/30/2020                                                                 Docket #1319
    9/1/2020       7/1/2020 -                                                                   9/16/2020
                                  $236,881.00       $0.00        $236,881.00        $0.00                         $0.00
 Docket #1214       7/31/2020                                                                 Docket #1334
  10/15/2020       8/1/2020 -                                                                  10/30/2020
                                  $352,776.00       $0.00        $282,220.80        $0.00                       $70,555.20
 Docket #1527       8/31/2020                                                                 Docket #1608
  10/30/2020       9/1/2020 -                                                                  11/16/2020
                                  $148,583.50       $0.00        $118,866.80        $0.00                       $29,716.70
 Docket #1609       9/30/2020                                                                 Docket #1691
  11/25/2020       10/1/2020 -                                                                 12/16/2020
                                  $255,661.50       $0.00        $204,529.20        $0.00                       $51,132.30
 Docket #1738      10/31/2020                                                                 Docket #1856
    1/7/2021       11/1/2020 -                                                                  1/28/2021
                                  $238,488.50       $0.00        $190,790.80        $0.00                       $47,697.70
 Docket #1912      11/30/2020                                                                 Docket #1993
   2/25/2021       12/1/2020 -                                                                  3/16/2021
                                  $241,754.50       $0.00        $193,403.60        $0.00                       $48,350.90
 Docket #2260      12/31/2020                                                                 Docket #2390
   3/10/2021       1/1/2021 -                                                                   4/6/2021
                                  $354,267.50       $0.00        $283,414.00        $0.00                       $70,853.50
 Docket #2413       1/31/2021                                                                 Docket #2439
   4/14/2021       2/1/2021 -                                                                   4/29/2021
                                  $227,786.00       $0.00        $182,228.80        $0.00                       $45,557.20
 Docket #2596       2/28/2021                                                                 Docket #2736
   5/11/2021       3/1/2021 -                                                                   5/27/2021
                                  $175,914.50       $0.00        $140,731.60        $0.00                       $35,182.90
 Docket #3601       3/31/2021                                                                 Docket #5066
    6/2/2021       4/1/2021 -                                                                   6/21/2021
                                  $85,772.00        $0.00        $68,617.60         $0.00                       $17,154.40
 Docket #5204       4/30/2021                                                                 Docket #5379
    7/9/2021       5/1/2021 -
                                  $110,359.00       $0.00           $0.00           $0.00                      $110,359.00
 Docket #5549       5/31/2021
   7/15/2021       6/1/2021 -
                                  $136,116.50       $0.00           $0.00           $0.00                      $110,359.00
 Docket #N/A        6/30/2021
            Subtotal             $4,087,591.50      $0.00       $3,390,386.50       $0.00                      $671,447.50
   Second Interim Reduction1      ($34,528.70)                                                                 ($34,528.70)
    Third Interim Reduction2      ($11,061.75)                                                                 ($11,061.75)
              Total              $4,042,001.05      $0.00       $3,390,386.50       $0.00                      $625,857.05

___________________

1 AlixPartners voluntarily agreed with the Fee Examiner to a reduction of professional fees in the amount of $34,528.70
during the Second Interim Fee Period ("Second Interim Reduction").

2 AlixPartners voluntarily agreed with the Fee Examiner to a reduction of professional fees in the amount of $11,061.75
during the Third Interim Fee Period ("Third Interim Reduction").



                                                            2
            Case 20-10343-LSS      Doc 5851          Filed 08/02/21    Page 3 of 43




                                  ALIXPARTNERS, LLP

                  SUMMARY OF HOURS AND FEES BY PROFESSIONAL
                       JUNE 1, 2021 THROUGH JUNE 30, 2021


  PROFESSIONAL                 TITLE                   RATE           HOURS           FEES
David MacGreevey         Managing Director             $1,185             8.3    $      9,835.50
Richard Collura          Managing Director             $1,125             0.5             562.50
Kathryn McGlynn          Managing Director             $1,055             16.9         17,829.50
Robert B Winning         Director                       $935              29.7         27,769.50
Scott Weiner             Senior Vice President          $665              75.4         50,141.00
Kaitlyn A Sundt          Senior Vice President          $530               0.2            106.00
Heather Saydah           Senior Vice President          $480               1.1            528.00
Joy N Ibanga             Vice President                 $530              43.5         23,055.00
Jennifer Braverman       Vice President                 $460               6.5           2,990.00
Brooke F Filler          Vice President                 $460               0.4             184.00
Lisa Marie Bonito        Associate                      $465               6.7           3,115.50
Total Professional Hours and Fees                                        189.2   $    136,116.50
Less 20% Holdback                                                                     (27,223.30)
Total Professional Fees                                                          $    108,893.20

                                                         Average Billing Rate    $       719.43




                                                 3
           Case 20-10343-LSS          Doc 5851         Filed 08/02/21   Page 4 of 43




                                     ALIXPARTNERS, LLP

            SUMMARY OF HOURS AND FEES BY MATTER CATEGORY
                   JUNE 1, 2021 THROUGH JUNE 30, 2021


CODE                        MATTER CATEGORY                             HOURS              FEES
101    Planning, Coordination and Case Management                              11.3    $     9,037.00
102    Meetings and Communications with UCC & Professionals                    19.2         18,157.50
       Meetings and Communications with Management & Debtors'
103                                                                             5.5          4,873.50
       Professionals
104    Meetings and Communications with Lenders & Professionals                   -                    -
105    Meetings and Communications with Tort Committee                            -                    -
106    Analysis of Cash Collateral                                                -                    -
107    Analysis of Liquidity and Cash Management                               26.1         18,060.50
108    Sale of Assets                                                             -                 -
109    Business and Strategic Plan Analysis                                    16.4         10,906.00
110    Valuation Analysis                                                         -                 -
111    Employee Compensation and Advisor Retention Matters                        -                 -
112    Financial and Other Diligence                                           52.2         36,009.50
113    Collateral Analysis                                                        -                -
114    Forensic Analysis                                                          -                -
115    Litigation Support                                                       0.4           374.00
116    Claims Analysis                                                            -                 -
117    RSA, Disclosure Statement & Plan of Reorganization                      37.7         27,509.00
118    Retention Applications & Relationship Disclosure Schedules              10.4          5,115.00
119    Attend Court Hearings                                                      -                 -
120    Fee Statements and Fee Applications                                     10.0          6,074.50
150    Travel Time                                                               -                  -
       Total Hours and Professional Fees by Matter Category                  189.2     $   136,116.50


                                                               Average Billing Rate    $      719.43




                                                   4
                   Case 20-10343-LSS            Doc 5851         Filed 08/02/21        Page 5 of 43




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    BOY SCOUTS OF AMERICA AND                                    Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC, 1
                                                                 (Jointly Administered)
                                Debtors.
                                                                 Hearing Date: Only if objections are filed
                                                                 Objections Due: August 16, 2021 at 4:00 p.m. (ET)


            SIXTEENTH MONTHLY APPLICATION OF ALIXPARTNERS, LLP,
         FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED
        CREDITORS, FOR ALLOWANCE OF COMPENSATION FOR PROFESSIONAL
      SERVICES RENDERED FOR THE PERIOD JUNE 1, 2021 THROUGH JUNE 30, 2021

             AlixPartners, LLP (“AlixPartners”), financial advisor to the Official Committee of Unsecured

Creditors (the “Committee”) of Boy Scouts of America and Delaware BSA, LLC (the “Debtors”),

hereby submits its sixteenth monthly application (the “Application”) for allowance of compensation

for professional services rendered for the period June 1, 2021 through June 30, 2021 (the

“Compensation Period”). AlixPartners respectfully states as follows:

                                              Jurisdiction and Venue

             1.     The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant

to 28 U.S.C. § 157(b)(2).




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.



                                                             1
             Case 20-10343-LSS        Doc 5851       Filed 08/02/21    Page 6 of 43




        2.    Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.    The bases for relief requested herein are sections 330 and 331 of title 11 of the United

States Code (the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), Rule 2016-2 of the Local Bankruptcy Rules for the District of Delaware (the

“Local Bankruptcy Rules”), and the Order (i) Approving Procedures For (a) Interim Compensation

and Reimbursement of Expenses of Retained Professionals and (b) Expense Reimbursement For

Official Committee Members and (ii) Granting Related Relief dated April 6, 2020 [Docket No. 341]

(the “Interim Compensation Order”).

                                             Background

        4.    On February 18, 2020, (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code, thereby commencing the above-captioned

Chapter 11 Cases (the "Chapter 11 Cases").

       5.     On March 5, 2020, the Office of the United States Trustee for the District of Delaware

(“UST”) appointed the Committee [Docket No. 141].

                                      AlixPartners Retention

       6.     On April 23, 2020, the Committee filed its Application of the Official Committee of

Unsecured Creditors For Entry of an Order Authorizing the Employment and Retention of

AlixPartners, LLP as its Financial Advisor Nunc Pro Tunc to March 4, 2020 [Docket No. 483].

       7.     On May 23, 2020, the Bankruptcy Court entered the Order Authorizing the

Employment and Retention of AlixPartners LLP as its Financial Advisor Nunc Pro Tunc to March 4,

2020 [Docket No. 689] (the “Retention Order”).

       8.      The Retention Order authorizes AlixPartners to be compensated pursuant to the

procedures set forth in the Bankruptcy Code, the Bankruptcy Rules, the Local Rules and the Interim

                                                 2
              Case 20-10343-LSS         Doc 5851       Filed 08/02/21   Page 7 of 43




Compensation Order.

        9.     The Interim Compensation Order provides that upon the expiration of the Objection

Deadline, a Professional may file a certificate of no objection (a “CNO”) with the Court with respect

to any fees and expenses not subject to objection. After a Professional files a CNO, the Debtors are

authorized and directed to pay the Professional 80% of the fees and 100% of the expenses requested

in the applicable Application that are not subject to an objection.

                                               Relief Requested

        10.    During the Compensation Period, AlixPartners has provided an aggregate of 189.2

hours for professional services in the amount of $136,116.50. After applying a 20% holdback of fees

in the amount of $27,223.30, AlixPartners is requesting an allowance of professional fees in the

amount of $108,893.20.

        11.    Detailed time descriptions of the services performed by each professional, organized

by discrete project by day and the aggregate hours is attached hereto as Exhibit A. Also included in

Exhibit A is a list of professionals providing services; arranged by project category, the aggregate

hours and professional fees expended by each professional and support person; summarized by matter

code.

              Professional Services By Category During the Compensation Period

        12.    AlixPartners classified all services performed for which compensation is sought into

separate categories. Summarized below is a description of the services provided by AlixPartners to

the Committee during the Compensation Period in each significant service area.

        13.    The following summaries are intended only to highlight key services rendered by

AlixPartners during the Compensation Period in certain project billing categories where AlixPartners

has expended a considerable number of hours on behalf of the Committee, and are not meant to be a

                                                   3
             Case 20-10343-LSS         Doc 5851       Filed 08/02/21    Page 8 of 43




detailed description of all of the work performed by AlixPartners. The primary focus of AlixPartners

was centered around the following areas:

       Matter Code 101: Planning, Coordination and Case Management
       11.3 hours - $9,037.00
       Time spent includes engagement scoping, resource planning, workstream coordination, and
       engagement execution strategy.

       Matter Code 102: Meetings and Communications with Committee Members and
       Professionals
       19.2 hours - $18,157.50
       Time spent includes updating the Committee regarding the status of the Chapter 11 Cases,
       including the preparation of related presentation materials. In addition, this also includes
       discussion with other professionals representing the Committee regarding case developments.

       Matter Code 103: Meetings and Communications with Management and Debtors’
       Professionals
       5.5 hours - $4,873.50
       Time spent includes meetings and discussions held with Management and Debtors’
       professionals.

       Matter Code 107: Analysis of Liquidity and Cash Management
       26.1 hours - $18,060.50
       Time spent includes analyzing and reviewing weekly cash flow reports and their respective
       variances from budgeted amounts. Time spent also includes analyzing cash flow budgets
       published during the case.

       Matter Code 109: Business and Strategic Plan Analysis
       16.4 hours - $10,906.00
       Time spent includes analyzing the Debtors' business plans, and their reasonableness as with
       respect to a successful emergence from Chapter 11.

       Matter Code 112: Financial and Other Diligence
       52.2 Hours - $36,009.50
       Time spent includes researching and documenting relevant information regarding the Debtors'
       state of affairs from public and non-public sources, including, but not limited to, SEC filings,
       filings on the electronic court docket, press releases, monthly operating reports provided by
       the Debtors, as well as documents and schedules provided in the virtual data room.

       Matter Code 115: Litigation Support
       0.4 Hours - $374.00
       Time spent includes evaluating potential causes of action against insiders and other parties.



                                                  4
              Case 20-10343-LSS          Doc 5851       Filed 08/02/21      Page 9 of 43




       Matter Code 117: RSA, Disclosure Statement & Plan of Reorganization
       10.4 hours - $5,115.00
       Time spent includes negotiating, analyzing, reviewing and providing commentary on the
       Debtors' proposed plan of reorganization, disclosure statement, and related restructuring
       support agreement. Time spent also includes preparing for and attending mediation sessions.

       Matter Code 118: Retention Application & Relationship Disclosures
       10.4 hours - $5,115.00
       Time spent includes drafting and managing the retention and relationship disclosure processes.

       Matter Code 120: Fee Statements and Fee Applications
       10.0 hours - $6,074.50
       Time spent includes managing the fee application process, including preparing, reviewing fee
       applications and all required supporting documentation in accordance with requirements of the
       U.S. Trustee and/or the Court.

       14.     AlixPartners believes that the professional fees and out-of-pocket expenses requested

are reasonable, and all amounts requested are for actual and necessary services rendered on behalf of

the Committee.

       15.     AlixPartners has not entered into any agreement, express or implied, with any other

party for the purpose of fixing or sharing fees or other compensation to be paid for professional

services rendered in these Chapter 11 Cases. No promises have been received by AlixPartners or any

member thereof as to compensation in connection with these Chapter 11 Cases other than in

accordance with the provisions of the Bankruptcy Code.

                                             Certification

       16.     A Certification of David MacGreevey is attached hereto as Exhibit B and made part of

this Application.

                                            No Prior Request

       17.     No prior request for the relief sought in this Application has been made to this or any

other court. This Application is made without prejudice to further or final applications based upon all

relevant criteria, including the results achieved in the case as a whole.

                                                    5
             Case 20-10343-LSS        Doc 5851        Filed 08/02/21   Page 10 of 43




                                               Notice

       18.     Notice of this Application has been or will be provided to those parties entitled to

receive notice hereof in accordance with any applicable order of this Court.


                            [Remainder of page intentionally left blank.]




                                                  6
              Case 20-10343-LSS         Doc 5851       Filed 08/02/21   Page 11 of 43




                                            Conclusion

        WHEREFORE, AlixPartners respectfully requests that: (i) an allowance of compensation for

professional services rendered to the Committee during the Compensation Period in the amount of

$108,893.20 (80% of $136,116.50); (ii) that the Debtors are authorized and directed to pay

AlixPartners the sum of $108,893.20; and (iii) and that this Court grant AlixPartners such other and

further relief as is just and proper.

Dated: July 15, 2021                        ALIXPARTNERS, LLP
                                            909 Third Avenue, 28th Floor
                                            New York, New York 10022


                                            /s/ David MacGreevey
                                            By: David MacGreevey
                                                 Managing Director




                                                   7
  Case 20-10343-LSS      Doc 5851    Filed 08/02/21   Page 12 of 43




                       ALIXPARTNERS, LLP


                              Exhibit A

Detailed Description of Fees, Hours and Descriptions by Matter Category
               Case 20-10343-LSS         Doc 5851      Filed 08/02/21      Page 13 of 43




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2136668-1

Re:                     Planning, Coordination, and Case Management
Client/Matter #         013446.00101



 Date          Consultant    Description of Services                                       Hours
 06/01/21      KM            Telephone call with R. Winning (AlixPartners) re: case         0.30
                             updates and next steps
 06/01/21      RBW           Telephone call with K. McGlynn (AlixPartners) re: case         0.30
                             updates and next steps
 06/03/21      RBW           Telephone call with S. Weiner and J. Ibanga (all               1.00
                             AlixPartners) re: existing and new workstreams
 06/03/21      KM            Telephone call with R. Winning, S. Weiner and J. Ibanga        1.00
                             (all AlixPartners) re: existing and new workstreams
 06/03/21      SW            Telephone call with K. McGlynn, R. Winning and J. Ibanga       1.00
                             (all AlixPartners) re: existing and new workstreams
 06/03/21      INI           Telephone call with S. Weiner (AlixPartners) re: status of     0.30
                             workstreams
 06/03/21      INI           Telephone call with K. McGlynn, R. Winning and S. Weiner       1.00
                             (all AlixPartners) re: existing and new workstreams
 06/03/21      SW            Telephone call with I. Ibanga (AlixPartners) re: status of     0.30
                             workstreams
 06/09/21      SW            Telephone call with K. McGlynn, R. Winning and J. Ibanga       0.50
                             (all AlixPartners) re: workstream status updates
 06/09/21      INI           Telephone call with K. McGlynn, R. Winning and S. Weiner       0.50
                             (all AlixPartners) re: workstream status updates
 06/09/21      KM            Telephone call with R. Winning, S. Weiner and J. Ibanga        0.50
                             (all AlixPartners) re: workstream status updates
 06/09/21      RBW           Telephone call with K. McGlynn, S. Weiner and J. Ibanga        0.50
                             (all AlixPartners) re: workstream status updates
 06/16/21      INI           Telephone call with K. McGlynn, R. Winning and S. Weiner       0.80
                             (both AlixPartners) re: general case updates
 06/16/21      KM            Telephone call with R. Winning, S. Weiner and J. Ibanga        0.80
                             (both AlixPartners) re: general case updates
 06/16/21      SW            Telephone call with K. McGlynn, R. Winning and J. Ibanga       0.80
                             (both AlixPartners) re: general case updates
 06/16/21      RBW           Telephone call with K. McGlynn, S. Weiner and J. Ibanga        0.80
                             (both AlixPartners) re: general case updates
 06/23/21      INI           Telephone call with K. McGlynn and R. Winning (both            0.30
                             AlixPartners) re: general case updates


909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 5851       Filed 08/02/21    Page 14 of 43




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2136668-1

Re:                     Planning, Coordination, and Case Management
Client/Matter #         013446.00101


 Date          Consultant    Description of Services                                      Hours
 06/23/21      KM            Telephone call with R. Winning and J. Ibanga (both            0.30
                             AlixPartners) re: general case updates
 06/23/21      RBW           Telephone call with K. McGlynn and J. Ibanga (both            0.30
                             AlixPartners) re: general case updates
                                                                                  Total   11.30




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 5851   Filed 08/02/21     Page 15 of 43




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2136668-1

Re:                     Planning, Coordination, and Case Management
Client/Matter #         013446.00101



 Fee Recap:

 Consultant                                        Hours          Rate           Amount
 Joy N Ibanga                                       2.90        530.00           1,537.00
 Scott Weiner                                       2.60        665.00           1,729.00
 Robert B Winning                                   2.90        935.00           2,711.50
 Kathryn McGlynn                                    2.90       1,055.00          3,059.50
 Total Hours & Fees                                11.30                         9,037.00




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 5851       Filed 08/02/21      Page 16 of 43




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2136668-1

Re:                     Meetings and Communications with UCC & Professionals
Client/Matter #         013446.00102



 Date          Consultant    Description of Services                                       Hours
 06/01/21      KM            Revise weekly Committee update presentation                    0.50
 06/02/21      DM            Review email with attachments from Z. Essner (Kramer           0.30
                             Levin) re: BSA case updates
 06/03/21      DM            Review email with attachments from Z. Essner (Kramer           0.40
                             Levin) re: BSA case updates
 06/03/21      KM            Participate in call with Committee advisors including R.       0.20
                             Winning, S. Weiner and J. Ibanga (all AlixPartners), R.
                             Ringer, M. Wasson, Z. Essner, A. Nowicki (all Kramer
                             Levin) re: general case updates
 06/03/21      SW            Participate in call with Committee advisors including K.       0.20
                             McGlynn, R. Winning and J. Ibanga (all AlixPartners), R.
                             Ringer, M. Wasson, Z. Essner and A. Nowicki (all Kramer
                             Levin) re: general case updates
 06/03/21      SW            Participate in conference call with the BSA Committee          0.30
                             Members, R. Winning and J. Ibanga, (both AlixPartners),
                             R. Ringer, M. Wasson, Z. Essner (all Kramer Levin) re:
                             general case and liquidity updates
 06/03/21      INI           Participate in call with Committee advisors including K.       0.20
                             McGlynn, R. Winning and S. Weiner (all AlixPartners), R.
                             Ringer, M. Wasson, Z. Essner and A. Nowicki (all Kramer
                             Levin) re: general case updates
 06/03/21      KM            Telephone call with R. Winning (AlixPartners) to follow-up     0.50
                             on next steps post-Committee call
 06/03/21      RBW           Prepare operational update presentation for Committee          0.50
                             call
 06/03/21      RBW           Update recent Committee reports for use on Committee           0.30
                             call
 06/03/21      RBW           Participate in call with Committee advisors including K.       0.20
                             McGlynn, S. Weiner and J. Ibanga (all AlixPartners), R.
                             Ringer, M. Wasson, Z. Essner and A. Nowicki (all Kramer
                             Levin) re: general case updates
 06/03/21      RBW           Participate in conference call with the BSA Committee          0.30
                             Members, S. Weiner and J. Ibanga, (both AlixPartners),
                             R. Ringer, M. Wasson, Z. Essner (all Kramer Levin) re:
                             general case and liquidity updates
 06/03/21      INI           Participate in conference call with the BSA Committee          0.30


909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 5851       Filed 08/02/21      Page 17 of 43




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2136668-1

Re:                     Meetings and Communications with UCC & Professionals
Client/Matter #         013446.00102


 Date          Consultant    Description of Services                                       Hours
                             Members, R. Winning and S. Weiner (both AlixPartners),
                             R. Ringer, M. Wasson, Z. Essner (all Kramer Levin) re:
                             general case and liquidity updates
 06/03/21      RBW           Telephone call with K. McGlynn (AlixPartners) to follow-up     0.50
                             on next steps post-Committee call
 06/04/21      KM            Review case updates from Committee Counsel                     0.50
 06/04/21      DM            Review email with attachments from Z. Essner (Kramer           0.20
                             Levin) re: BSA general case updates
 06/08/21      KM            Review and revise weekly Committee update presentation         0.60
 06/09/21      DM            Review email from A. Nowicki (Kramer Levin) re: BSA            0.20
                             updates
 06/11/21      DM            Emails with R. Ringer and M. Wasson (both AlixPartners)        0.30
                             re: BSA status
 06/11/21      DM            Emails with R. Ringer (Kramer Levin) re: BSA updates           0.20
 06/16/21      KM            Review and revise weekly Committee update presentation         0.60
 06/21/21      INI           Participate in call with Committee advisors including D.       0.30
                             MacGreevey, K. McGlynn, R. Winning and S. Weiner (all
                             AlixPartners), R. Ringer, M. Wasson and A. Nowicki (all
                             Kramer Levin) re: general case updates including the
                             Debtors’ amended Plan and Disclosure Statement
 06/21/21      DM            Participate in call with Committee advisors including I.       0.30
                             Ibanga, K. McGlynn, R. Winning and S. Weiner (all
                             AlixPartners), R. Ringer, M. Wasson and A. Nowicki (all
                             Kramer Levin) re: general case updates including the
                             Debtors' amended Plan and Disclosure Statement
 06/21/21      DM            Participate in conference call with the BSA Committee          0.60
                             Members, I. Ibanga, K. McGlynn and R. Winning (all
                             AlixPartners), R. Ringer, M. Wasson, A. Nowicki (all
                             Kramer Levin) re: general case updates including the
                             Debtors their amended Plan and Disclosure Statement
 06/21/21      SW            Participate in call with Committee advisors including D.       0.30
                             MacGreevey, K. McGlynn, R. Winning and J. Ibanga (all
                             AlixPartners), R. Ringer, M. Wasson and A. Nowicki (all
                             Kramer Levin) re: general case updates including the
                             Debtors’ amended Plan and Disclosure Statement
 06/21/21      KM            Review and revise weekly Committee update presentation         0.90


909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 5851       Filed 08/02/21      Page 18 of 43




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2136668-1

Re:                     Meetings and Communications with UCC & Professionals
Client/Matter #         013446.00102


 Date          Consultant    Description of Services                                       Hours
 06/21/21      KM            Participate in call with Committee advisors including D.       0.30
                             MacGreevey, R. Winning, S. Weiner and J. Ibanga (all
                             AlixPartners), R. Ringer, M. Wasson and A. Nowicki (all
                             Kramer Levin) re: general case updates including the
                             Debtors’ amended Plan and Disclosure Statement
 06/21/21      KM            Participate in conference call with the BSA Committee          0.60
                             Members, D. MacGreevey, R. Winning and J. Ibanga, (all
                             AlixPartners), R. Ringer, M. Wasson, A. Nowicki (all
                             Kramer Levin) re: general case updates including the
                             Debtors their amended Plan and Disclosure Statement
 06/21/21      RBW           Participate in conference call with the BSA Committee          0.60
                             Members, D. MacGreevey, K. McGlynn and J. Ibanga, (all
                             AlixPartners), R. Ringer, M. Wasson, A. Nowicki (all
                             Kramer Levin) re: general case updates including the
                             Debtors their amended Plan and Disclosure Statement
 06/21/21      RBW           Participate in call with Committee advisors including D.       0.30
                             MacGreevey, K. McGlynn, S. Weiner and J. Ibanga (all
                             AlixPartners), R. Ringer, M. Wasson and A. Nowicki (all
                             Kramer Levin) re: general case updates including the
                             Debtors’ amended Plan and Disclosure Statement
 06/21/21      RBW           Prepare for Committee presentation on updated budget           0.80
                             and recent financial performance
 06/21/21      DM            Review draft presentation for BSA UCC re: weekly               0.30
                             updates
 06/21/21      INI           Participate in conference call with the BSA Committee          0.60
                             Members, D. MacGreevey, K. McGlynn and R. Winning (all
                             AlixPartners), R. Ringer, M. Wasson, A. Nowicki (all
                             Kramer Levin) re: general case updates including the
                             Debtors their amended Plan and Disclosure Statement
 06/29/21      KM            Participate in conference call with the BSA Committee          1.10
                             Members, D. MacGreevey, R. Winning, S. Weiner and J.
                             Ibanga, (all AlixPartners), R. Ringer, M. Wasson, A.
                             Nowicki (all Kramer Levin) re: revised proposal from FCR
                             and vote required
 06/29/21      RBW           Participate in conference call with the BSA Committee          1.10
                             Members, D. MacGreevey, K. McGlynn, S. Weiner and J.
                             Ibanga, (all AlixPartners), R. Ringer, M. Wasson, A.
                             Nowicki (all Kramer Levin) re: revised proposal from FCR

909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 5851       Filed 08/02/21    Page 19 of 43




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2136668-1

Re:                     Meetings and Communications with UCC & Professionals
Client/Matter #         013446.00102


 Date          Consultant    Description of Services                                     Hours
                             and vote required
 06/29/21      SW            Participate in conference call with the BSA Committee        1.10
                             Members, D. MacGreevey, K. McGlynn, R. Winning and J.
                             Ibanga (all AlixPartners), R. Ringer, M. Wasson, A.
                             Nowicki (all Kramer Levin) re: revised proposal from FCR
                             and vote required
 06/29/21      INI           Participate in conference call with the BSA Committee        1.10
                             Members, D. MacGreevey, K. McGlynn, R. Winning and S.
                             Weiner (all AlixPartners), R. Ringer, M. Wasson, A.
                             Nowicki (all Kramer Levin) re: revised proposal from FCR
                             and vote required
 06/29/21      DM            Participate in conference call with the BSA Committee        1.10
                             Members, I. Ibanga, K. McGlynn, R. Winning and S.
                             Weiner (all AlixPartners), R. Ringer, M. Wasson, A.
                             Nowicki (all Kramer Levin) re: revised proposal from FCR
                             and vote required
 06/30/21      KM            Review and revise weekly Committee update presentation       0.50
                                                                                Total    19.20




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 5851    Filed 08/02/21    Page 20 of 43




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2136668-1

Re:                     Meetings and Communications with UCC & Professionals
Client/Matter #         013446.00102



 Fee Recap:

 Consultant                                        Hours           Rate          Amount
 Joy N Ibanga                                       2.50         530.00          1,325.00
 Scott Weiner                                       1.90         665.00          1,263.50
 Robert B Winning                                   4.60         935.00          4,301.00
 Kathryn McGlynn                                    6.30       1,055.00          6,646.50
 David MacGreevey                                   3.90       1,185.00          4,621.50
 Total Hours & Fees                                19.20                       18,157.50




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS         Doc 5851      Filed 08/02/21      Page 21 of 43




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2136668-1

Re:                     Meetings and Communications with Mgmt & Debtors' Professionals
Client/Matter #         013446.00103



 Date          Consultant    Description of Services                                       Hours
 06/10/21      RBW           Calls with C. Binggelli (A&M) re: recent mediation             0.90
                             sessions
 06/11/21      KM            Telephone call with B. Whittman, C. Binggeli (both A&M),       0.70
                             D. MacGreevey and R. Winning (both AlixPartners) re:
                             developments in mediation
 06/11/21      DM            Telephone call with R. Winning and K. McGlynn (all             0.70
                             AlixPartners), C. Binggelli and B. Whittman (all A&M) re:
                             developments in mediation
 06/11/21      RBW           Telephone call with D. MacGreevey and K. McGlynn (all          0.70
                             AlixPartners),C. Binggelli and B. Whittman (all A&M) re:
                             developments in mediation
 06/11/21      KM            Call with B. Whittman, C. Binggeli (both A&M), D.              0.10
                             MacGreevey, and R. Winning (both AlixPartners) re: case
                             updates
 06/18/21      INI           Participate in conference call with C. Binggeli, R. Walsh      0.80
                             and D. Jochim (all A&M), R. Winning and S. Weiner (both
                             AlixPartners) re: revised 13-week budget dated June
                             11th, weekly variance report and general case updates
 06/18/21      SW            Participate in conference call with C. Binggeli, R. Walsh      0.80
                             and D. Jochim (all A&M), R. Winning and J. Ibanga (both
                             AlixPartners) re: revised 13-week budget dated June
                             11th, weekly variance report and general case updates
 06/18/21      RBW           Participate in conference call with C. Binggeli, R. Walsh      0.80
                             and D. Jochim (all A&M), S. Weiner and J. Ibanga (both
                             AlixPartners) re: revised 13-week budget dated June
                             11th, weekly variance report and general case updates
                                                                                  Total     5.50




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 5851    Filed 08/02/21    Page 22 of 43




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2136668-1

Re:                     Meetings and Communications with Mgmt & Debtors' Professionals
Client/Matter #         013446.00103



 Fee Recap:

 Consultant                                        Hours           Rate             Amount
 Joy N Ibanga                                        0.80        530.00                  424.00
 Scott Weiner                                        0.80        665.00                  532.00
 Robert B Winning                                    2.40        935.00             2,244.00
 Kathryn McGlynn                                     0.80      1,055.00                  844.00
 David MacGreevey                                    0.70      1,185.00                  829.50
 Total Hours & Fees                                 5.50                           4,873.50




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS         Doc 5851       Filed 08/02/21      Page 23 of 43




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2136668-1

Re:                     Analysis of Liquidity and Cash Management
Client/Matter #         013446.00107



 Date          Consultant    Description of Services                                        Hours
 06/01/21      KM            Analyze Debtors' weekly liquidity updates                       0.60
 06/01/21      INI           Prepare weekly cash flow variance report                        1.40
 06/04/21      INI           Prepare weekly liquidity report for the Committee as of         1.80
                             the week ended May 28th
 06/04/21      DM            Review BSA budget variance week ended 5.28                      0.30
 06/07/21      INI           Review K. McGlynn's (AlixPartners) comments re: BSA             0.30
                             weekly liquidity update for the week ended May 28th
 06/08/21      KM            Analyze Debtors' weekly liquidity updates                       0.70
 06/11/21      INI           Prepare weekly cash flow variance report for the week           1.30
                             ended June 4th for Committee update
 06/11/21      INI           Review Debtors weekly cash flow variance report for the         0.50
                             week ended June 4th
 06/17/21      INI           Prepare Committee update re: Debtors' new 13-week               0.30
                             cash flow budget dated June 11th
 06/17/21      SW            Detail review of updated 13 week cash flow budget and           1.80
                             drafting of question list in advance of call with Debtors'
                             advisor
 06/17/21      SW            Compare forecast in updated 13 week cash flow budget            2.30
                             vs projections in business plan
 06/17/21      DM            Review BSA 13-week cash flow roll forward                       0.50
 06/18/21      DM            Review BSA budget variance week ended 6.11                      0.30
 06/18/21      SW            Reconfigure exhibits in April MOR presentation to reflect       2.30
                             comments received from R. Winning (AlixPartners)
 06/18/21      INI           Prepare weekly liquidity update as of the week ended            1.50
                             June 11threport for the Committee
 06/18/21      INI           Review Debtors' 1weekly cash flow variance report for the       0.60
                             week ended June 11th
 06/18/21      INI           Review Debtors' revised 13-week cash flow budget dated          0.90
                             June 11th
 06/21/21      KM            Review updated 13 week cash flow forecast                       0.90
 06/21/21      KM            Analyze Debtors' weekly liquidity updates                       0.60
 06/25/21      SW            Review weekly variance report and draft questions for           0.70
                             Debtors' advisor


909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 5851       Filed 08/02/21      Page 24 of 43




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2136668-1

Re:                     Analysis of Liquidity and Cash Management
Client/Matter #         013446.00107


 Date          Consultant    Description of Services                                       Hours
 06/25/21      INI           Prepare weekly liquidity update for the Committee as of        1.60
                             the week ended June 18th
 06/25/21      INI           Review Debtors weekly cash flow variance report for the        1.10
                             week ended June 18th
 06/28/21      RBW           Revise weekly report re: operations and related analysis       1.20
 06/28/21      DM            Review BSA budget variance week ended 6.18                     0.30
 06/28/21      INI           Revise weekly cash flow report.                                0.70
 06/28/21      SW            Review weekly liquidity update presentation                    0.60
 06/30/21      INI           Revise BSA weekly liquidity update for the Committee           0.40
 06/30/21      KM            Review and analyze Debtors' weekly liquidity updates for       0.60
                             week ended 6/18
                                                                                 Total     26.10




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 5851    Filed 08/02/21      Page 25 of 43




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2136668-1

Re:                     Analysis of Liquidity and Cash Management
Client/Matter #         013446.00107



 Fee Recap:

 Consultant                                        Hours             Rate          Amount
 Joy N Ibanga                                       12.40           530.00         6,572.00
 Scott Weiner                                        7.70           665.00         5,120.50
 Robert B Winning                                    1.20           935.00         1,122.00
 Kathryn McGlynn                                     3.40       1,055.00           3,587.00
 David MacGreevey                                    1.40       1,185.00           1,659.00
 Total Hours & Fees                                26.10                         18,060.50




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 5851       Filed 08/02/21      Page 26 of 43




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2136668-1

Re:                     Business and Strategic Plan Analysis
Client/Matter #         013446.00109



 Date          Consultant    Description of Services                                       Hours
 06/02/21      SW            Draft data requests for A&M and correspondence related         0.50
                             to clarification of requests
 06/14/21      SW            Continue preparation of exhibit comparing recruiting data      1.80
                             per 2021 greybooks vs plan
 06/14/21      SW            Create exhibit comparing recruiting data per 2021              2.50
                             greybooks vs plan
 06/15/21      SW            Complete creating exhibit comparing recruiting data per        1.30
                             2021 greybooks vs plan
 06/24/21      SW            Create outline for analysis business plan tracking             1.40
                             presentation for five months ended May 31st
 06/25/21      SW            Complete creating outline for analysis business plan           2.60
                             tracking presentation for five months ended May 31st
 06/25/21      SW            Create exhibit highlighting ending unrestricted liquidity      2.80
                             changes achieved or implied in monthly cash flow budgets
                             versus business plan forecast
 06/28/21      SW            Complete creating exhibit highlighting ending unrestricted     2.10
                             liquidity changes achieved or implied in monthly cash flow
                             budgets versus business plan forecast
 06/29/21      SW            Create email summarizing proposed business plan and            1.40
                             PoR update for internal review
                                                                                  Total    16.40




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 5851     Filed 08/02/21   Page 27 of 43




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2136668-1

Re:                     Business and Strategic Plan Analysis
Client/Matter #         013446.00109



 Fee Recap:

 Consultant                                         Hours         Rate           Amount
 Scott Weiner                                        16.40      665.00          10,906.00
 Total Hours & Fees                                 16.40                      10,906.00




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS         Doc 5851       Filed 08/02/21     Page 28 of 43




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2136668-1

Re:                     Financial and Other Diligence
Client/Matter #         013446.00112



 Date          Consultant    Description of Services                                       Hours
 06/01/21      RBW           Finalize weekly liquidity update                               0.40
 06/01/21      INI           Review Debtors' April 2021 monthly operating report            0.90
 06/01/21      INI           Review Debtors' April 2021 greybook (financials)               1.10
 06/02/21      RC            Review case updates re: disclosure statement, Debtors'         0.20
                             sale motion and TCC's standing motion
 06/03/21      SW            Initial review of April 2020 MOR                               0.60
 06/03/21      INI           Collect actual requested professional fees from monthly        2.20
                             fee applications for each restructuring professional.
 06/03/21      RBW           Additional review of trust funding presentation and            0.60
                             analysis of potential updates
 06/04/21      INI           Review index list of documents posted to the data room         0.60
 06/04/21      INI           Analyze the Debtors' restructuring professional fees           1.40
                             forecast by professional to identify changes in fee burn
                             rates.
 06/07/21      RBW           Revise weekly liquidity report                                 0.40
 06/08/21      SW            Detail review of April 2021 Grey Book                          2.20
 06/08/21      SW            Create exhibit detailing April 2021 income statement in        1.70
                             greybook and MOR to budget
 06/08/21      SW            Complete reconciliation of budget per greybook income          2.20
                             statement to budget per 2021 Business Plan
 06/08/21      SW            Draft commentary for slide detailing April 2021 income         1.90
                             statement vs budget
 06/09/21      SW            Create exhibit detailing April 2021 greybook income            1.40
                             statement to April 2020 income statement
 06/09/21      SW            Review April 2020 greybook for details related to              1.50
                             performance to weave into commentary for presentation
 06/09/21      SW            Draft commentary for slide detailing April 2020 greybook       1.90
                             income statement vs April 2021 income statement
 06/09/21      SW            Create exhibit detailing balance sheets as of April 2021,      1.80
                             December 2020 and Petition Date
 06/09/21      SW            Draft commentary for slide detailing balance sheets as of      1.00
                             April 2021, December 2020 and Petition Date
 06/10/21      SW            Complete drafting commentary for slide detailing balance       0.80
                             sheets as of April 2021, December 2020 and Petition Date

909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS         Doc 5851       Filed 08/02/21     Page 29 of 43




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2136668-1

Re:                     Financial and Other Diligence
Client/Matter #         013446.00112


 Date          Consultant    Description of Services                                       Hours
 06/10/21      SW            Create multiple exhibits summarizing unpaid post-petition      2.20
                             debt amounts and aging per MORs
 06/10/21      SW            Draft commentary for slides containing exhibits                1.70
                             summarizing unpaid post-petition debt amounts and
                             aging per MORs
 06/10/21      SW            Create multiple exhibits detailing accounts receivable         2.40
                             values and aging throughout the case
 06/10/21      SW            Draft commentary for slides with exhibits detailing            0.90
                             accounts receivable values and aging throughout the case
 06/10/21      RBW           Analyze impact of potential global settlements on long-        1.10
                             term business plan
 06/10/21      RBW           Review presentation re: recent income statement and            0.70
                             balance sheet analysis
 06/10/21      INI           Review documents posted in dataroom related to the             2.00
                             Debtors restricted v. unrestricted and core v. non-core
                             assets
 06/11/21      INI           Review types of documents posted to the Debtors' data          1.90
                             room
 06/11/21      RBW           Revise presentation on recent unaudited financials             2.20
 06/11/21      SW            Review presentation summarizing April 2021 MOR and             2.50
                             Grey Book and process edits before sending for internal
                             review
 06/11/21      SW            Process internal edits received on presentation                2.20
                             summarizing April 2021 MOR and Grey Book
 06/14/21      SW            Process additional internal edits to Committee update          1.60
                             presentation
 06/14/21      RBW           Further analysis of recent financials                          0.60
 06/16/21      KM            Review and analyze Debtors' weekly liquidity updates           0.70
 06/17/21      RBW           Finalize presentation on recent financials                     1.90
 06/18/21      RBW           Revise presentation for Committee on new budget and            0.80
                             recent operational performance
 06/22/21      INI           Review list of new documents posted to data rooms.             0.20
 06/23/21      INI           Review documents newly posted to data room                     0.20
 06/29/21      SW            Reset template exhibits for presentation in advance of         1.60


909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 5851        Filed 08/02/21   Page 30 of 43




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2136668-1

Re:                     Financial and Other Diligence
Client/Matter #         013446.00112


 Date          Consultant    Description of Services                                     Hours
                             receipt of May 2021 MOR
                                                                              Total      52.20




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 5851        Filed 08/02/21   Page 31 of 43




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2136668-1

Re:                     Financial and Other Diligence
Client/Matter #         013446.00112



 Fee Recap:

 Consultant                                         Hours            Rate           Amount
 Joy N Ibanga                                           10.50      530.00           5,565.00
 Scott Weiner                                           32.10      665.00          21,346.50
 Robert B Winning                                        8.70      935.00           8,134.50
 Kathryn McGlynn                                         0.70     1,055.00               738.50
 Richard Collura                                         0.20     1,125.00               225.00
 Total Hours & Fees                                     52.20                     36,009.50




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 5851       Filed 08/02/21    Page 32 of 43




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2136668-1

Re:                     Litigation Support
Client/Matter #         013446.00115



 Date          Consultant    Description of Services                                     Hours
 06/03/21      RBW           Review Century pleading re: rule 2004 discovery into         0.40
                             POCs
                                                                                Total     0.40




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 5851   Filed 08/02/21   Page 33 of 43




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2136668-1

Re:                     Litigation Support
Client/Matter #         013446.00115



 Fee Recap:

 Consultant                                        Hours        Rate           Amount
 Robert B Winning                                   0.40      935.00                374.00
 Total Hours & Fees                                 0.40                        374.00




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS         Doc 5851      Filed 08/02/21       Page 34 of 43




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2136668-1

Re:                     RSA, Disclosure Statement, & Plan of Reorganization
Client/Matter #         013446.00117



 Date          Consultant    Description of Services                                        Hours
 06/04/21      RBW           Analyze financial impact of potential additional                0.70
                             contributions into tort trust
 06/11/21      DM            Review BSA Mediators 5th report                                 0.10
 06/18/21      DM            Review email from S. Wiener (AlixPartners) re: BSA              0.20
                             disclosure statement projections
 06/18/21      RBW           Analyze revised plan and disclosure statement                   2.40
 06/18/21      INI           Review Debtors' 3rd amended plan of reorganization              1.00
 06/18/21      SW            Initial review of amended PoR and Disclosure Statement          2.80
 06/18/21      SW            Compare financial projections in amended Disclosure             2.10
                             Statement to previously filed Disclosure Statement and
                             draft summary of notable issues for internal distribution
 06/21/21      INI           Review 3rd amended Disclosure Statement                         2.80
 06/21/21      INI           Review 3rd amended Plan of Reorganization                       2.10
 06/21/21      RBW           Continue analysis of revised disclosure statement               1.40
 06/21/21      DM            Review email with attachments from A. Nowicki (Kramer           1.30
                             Levin) re: BSA amended disclosure statement and Plan
 06/22/21      INI           Review 3rd amended Disclosure Statement                         2.20
 06/24/21      SW            Complete review of the Debtors’ amended Plan and                2.10
                             Disclosure Statement
 06/24/21      SW            Create outline for analysis of Global Resolution Plan vs        1.80
                             BSA Toggle Plan financial projection highlights
 06/24/21      RBW           Continue analysis of revised plan and disclosure                1.20
                             statement and impact on long term liquidity
 06/25/21      RBW           Continue analysis of revised disclosure statement               1.10
 06/28/21      RBW           Continue analysis of revised disclosure statement and           1.60
                             toggle plan
 06/28/21      INI           Prepare slides summarizing Toggle Plan for the                  2.50
                             Committee
 06/28/21      INI           Telephone call with S. Weiner (AlixPartners) re: summary        0.20
                             of BSA Toggle Plan for the Committee
 06/28/21      SW            Telephone call with J. Ibanga (AlixPartners) re: summary        0.20
                             of BSA Toggle Plan for the Committee
 06/28/21      SW            Review and make edits to summary presentation of BSA            2.60


909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 5851       Filed 08/02/21      Page 35 of 43




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2136668-1

Re:                     RSA, Disclosure Statement, & Plan of Reorganization
Client/Matter #         013446.00117


 Date          Consultant    Description of Services                                       Hours
                             Toggle Plan
 06/30/21      SW            Telephone call with R. Winning, K. McGlynn and J. Ibanga       0.50
                             (all AlixPartners) re: analysis of revised FCR proposal
 06/30/21      SW            Draft list of data requests and questions related to           1.80
                             amended PoR and disclosure statement in advance of call
                             with Debtors' advisor
 06/30/21      RBW           Telephone call with K. McGlynn and J. Ibanga (all              0.50
                             AlixPartners) re: analysis of revised FCR proposal
 06/30/21      RBW           Continue analysis of revised disclosure statement              0.60
                             projections
 06/30/21      KM            Telephone call with R. Winning and J. Ibanga (all              0.50
                             AlixPartners) re: analysis of revised FCR proposal
 06/30/21      KM            Review updates from Counsel re: revisions to Plan and          0.60
                             Disclosure Statement
 06/30/21      RC            Review information re: settlement proposal and related         0.30
                             case updates provided by counsel
 06/30/21      INI           Telephone call with K. McGlynn and R. Winning (all             0.50
                             AlixPartners) re: analysis of revised FCR proposal
                                                                                  Total    37.70




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 5851     Filed 08/02/21     Page 36 of 43




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2136668-1

Re:                     RSA, Disclosure Statement, & Plan of Reorganization
Client/Matter #         013446.00117



 Fee Recap:

 Consultant                                         Hours           Rate           Amount
 Joy N Ibanga                                       11.30          530.00          5,989.00
 Scott Weiner                                       13.90          665.00          9,243.50
 Robert B Winning                                     9.50         935.00          8,882.50
 Kathryn McGlynn                                      1.10       1,055.00          1,160.50
 Richard Collura                                      0.30       1,125.00               337.50
 David MacGreevey                                     1.60       1,185.00          1,896.00
 Total Hours & Fees                                 37.70                        27,509.00




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS         Doc 5851       Filed 08/02/21      Page 37 of 43




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2136668-1

Re:                     Retention Applications & Relationship Disclosure Schedules
Client/Matter #         013446.00118



 Date          Consultant    Description of Services                                          Hours
 06/07/21      JB            Create excel file listing new AlixPartners clients and            0.70
                             current parties-in-interest
 06/07/21      JB            Review AlixPartners clients and current parties-in-interest       2.90
                             document for new client relationships to disclose
 06/07/21      JB            Create draft supplemental disclosure document listing             2.60
                             new AlixPartners client relationships to the parties-in-
                             interest
 06/07/21      JB            Compose email to H. Saydah (AlixPartners) with draft              0.30
                             disclosure supplemental document for review
 06/07/21      INI           Analyze monthly actual restructuring professional fees vs.        2.20
                             Debtors' forecast by professional to identify potential
                             savings to budget and compare to forecasted run rate.
 06/08/21      HS            Revise Third Supplemental Declaration for filing                  0.60
 06/08/21      HS            Emails to and from J. Braverman (AlixPartners) re:                0.30
                             relationship disclosures for supplemental declaration
 06/08/21      KAS           Respond to H. Saydah (AlixPartners) re: relationship              0.20
                             disclosure
 06/08/21      BFF           Prepare third supplemental declaration of D. MacGreevey           0.40
 06/09/21      DM            Review third supplemental BSA Declaration                         0.20
                                                                                      Total   10.40




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS         Doc 5851     Filed 08/02/21      Page 38 of 43




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #                2136668-1

Re:                      Retention Applications & Relationship Disclosure Schedules
Client/Matter #          013446.00118



 Fee Recap:

 Consultant                                          Hours            Rate            Amount
 Brooke F Filler                                       0.40         460.00                184.00
 Jennifer Braverman                                    6.50         460.00            2,990.00
 Heather Saydah                                        0.90         480.00                432.00
 Kaitlyn A Sundt                                       0.20         530.00                106.00
 Joy N Ibanga                                          2.20         530.00            1,166.00
 David MacGreevey                                      0.20       1,185.00                237.00
 Total Hours & Fees                                  10.40                            5,115.00




909 Third Avenue      T 212.490.2500
New York, NY 10022    F 212.490.1344
                      alixpartners.com
               Case 20-10343-LSS         Doc 5851       Filed 08/02/21     Page 39 of 43




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2136668-1

Re:                     Fee Statements and Fee Applications
Client/Matter #         013446.00120



 Date          Consultant    Description of Services                                       Hours
 06/01/21      LMB           Prepare fifth interim fee application                          1.40
 06/01/21      LMB           Finalize 14th monthly fee application (April 2021)             0.80
 06/01/21      LMB           Email to S. Beck (Kramer Levin) attaching April monthly        0.20
                             for filing on the Court docket
 06/04/21      LMB           Prepare professional fees for May 2021 monthly fee             1.40
                             application
 06/07/21      INI           Review monthly fee applications by professional from           0.90
                             claims agent site
 06/08/21      KM            Review and revise May fee application                          1.10
 06/14/21      LMB           Update fee application status chart                            0.20
 06/22/21      LMB           Update fee application status chart                            0.20
 06/22/21      LMB           Prepare 15th monthly fee application (May 2021),               1.80
                             supporting schedules and exhibits
 06/28/21      KM            Revise May fee application                                     0.60
 06/29/21      DM            Review May BSA fee application                                 0.50
 06/29/21      HS            Review fee examiner's final report                             0.20
 06/29/21      LMB           Finalize Monthly Fee Application - May 2021, supporting        0.50
                             schedules and exhibits
 06/29/21      LMB           Email to S. Beck (Kramer Levin) attaching the monthly          0.20
                             fee application for filing on the Court docket
                                                                                  Total    10.00




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 5851    Filed 08/02/21   Page 40 of 43




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2136668-1

Re:                     Fee Statements and Fee Applications
Client/Matter #         013446.00120



 Fee Recap:

 Consultant                                        Hours         Rate           Amount
 Lisa Marie Bonito                                   6.70      465.00           3,115.50
 Heather Saydah                                      0.20      480.00                 96.00
 Joy N Ibanga                                        0.90      530.00                477.00
 Kathryn McGlynn                                     1.70     1,055.00          1,793.50
 Total Hours & Fees                                  9.50                       5,482.00




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
Case 20-10343-LSS    Doc 5851   Filed 08/02/21   Page 41 of 43




                    ALIXPARTNERS, LLP


                         Exhibit B

             Certification of David MacGreevey
                  Case 20-10343-LSS            Doc 5851        Filed 08/02/21         Page 42 of 43




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    BOY SCOUTS OF AMERICA AND                                    Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                 (Jointly Administered)
                                Debtors.



                              CERTIFICATION OF DAVID MACGREEVEY


             I, David MacGreevey, declare under the penalty of perjury as follows:

             1.     I am a Managing Director at AlixPartners, LLP (“AlixPartners”), financial advisor to

the Official Committee of Unsecured Creditors (the “Committee”) of Boy Scouts of America and

Delaware BSA, LLC and its affiliates (the “Debtors”) in the above-captioned Chapter 11 Cases.

             2.     I have reviewed the Sixteenth Monthly Application of AlixPartners, LLP, Financial

Advisor to the Official Committee of Unsecured Creditors for Allowance of Compensation for

Professional Services Rendered for the Period June 1, 2021 through June 30, 2021 (the “Sixteenth

Monthly Application”).

             3.     I have reviewed Rule 2016-2 of the Local Bankruptcy Rules for the District of

Delaware (“Local Rule”) and submit that the Sixteenth Monthly Application substantially complies

with such Local Rule.

             4.     To the best of my knowledge, information and belief formed after reasonable inquiry,

the Sixteenth Monthly Application complies with the United States Trustee Guidelines for Reviewing


1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.

                                                                 -1-
             Case 20-10343-LSS           Doc 5851   Filed 08/02/21     Page 43 of 43




Applications for Compensation and Reimbursement of Expenses Filed Under 11 U.S.C. § 330,

adopted September 17, 2013 (the “UST Guidelines”).

       5.      The fees and out-of-pocket expenses are billed in accordance with the billing

practices described below, and except as otherwise indicated therein fall within the UST Guidelines.

Except to the extent prohibited by the UST Guidelines, the fees and out-of-pocket expenses sought

herein have been billed in accordance with practices customarily employed by AlixPartners and

accepted by the AlixPartners’ clients.

       6.      With respect to expenses and reimbursable services incurred for which

reimbursement is sought, AlixPartners:

                  1. Does not make a profit;

                  2. Does not include in the amount for which reimbursement is sought the
                     amortization of the cost of any investment, equipment or capital outlay; and

                  3. Seeks reimbursement of services purchased from or contracted for with a third-
                     party vendor only in the amount billed to AlixPartners by and paid or to be paid
                     by the Applicant to the vendor.


       I certify, under penalty of perjury, that the foregoing statements made by me are true to the

best of my knowledge, information and belief.

Dated: July 16, 2021


                                             /s/ David MacGreevey
                                             By: David MacGreevey
                                                  Managing Director




                                                     -2-
